ON PETITION FOR REHEARING and SUGGESTION FOR REHEARING EN BANC
PER CURIAM:
The Secretary of Labor has petitioned for rehearing, asserting inter alia, that the panel opinion, supra, incorrectly holds that section 6(b)(5) of the Occupational Safety and Health Act of 1970, 29 U.S.C. § 655(b)(5, applies to safety standards such as the instant proposed grain-dust regulations. Specifically, the Secretary points out that under, e.g., Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844-45, 104 S.Ct. 2778, 2782-83, 81 L.Ed.2d 694 (1984), and Brock v. Schwarz-Jordan, Inc., 777 F.2d 195, 198 (5th Cir.1985) (per curiam), we should have deferred to OSHA’s reasonable interpretation of the statute rather than making our own determination. After reconsideration, we agree, in deference to the agency’s interpretation, that section 6(b)(5) does not apply in any respect to this proceeding.
Also in her petition, the Secretary acknowledges that the panel properly remanded to require the Secretary to consider a facility-wide grain-dust standard but should have left the Secretary the latitude to consider various options on remand. We find that objection to be well-taken, as well.
Sections III.B.l and III.B.2, supra, are hereby vacated, and in their place we substitute the sections set forth in the appendix hereto.* On remand, the Secretary shall apply, in all of the proceedings relative hereto, the analysis set forth in the revised sections. Our revised analysis applies as well, where appropriate, to those sections which we do not specifically vacate.
*741Accordingly, we REMAND this matter to the Secretary of Labor for reconsideration in light of such revised opinion. In all other respects, the petition for rehearing is DENIED. No member of this panel nor judge in regular active service having requested that the court be polled on rehearing en banc, the suggestion for rehearing en banc is DENIED. The mandate shall issue forthwith.

 The appendix has been omitted as these changes were incorporated in the opinion at pp. 729-35.